UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4182



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEO HINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(4:02-cr-60025-1)


Submitted:    July 25, 2007                 Decided:   August 3, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Craig P. Tiller, FREEMAN, DUNN, ALEXANDER & TILLER, P.C.,
Lynchburg, Virginia, for Appellant.     John L. Brownlee, United
States Attorney, Donald R. Wolthuis, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leo Hinson was convicted of: solicitation to commit

murder (Count 1), attempted murder of a government witness (Count

2), witness tampering by attempted murder (Count 3), retaliating

against   government     witness   by    attempted    murder   (Count   4),

conspiracy to murder government witness (Count 5), and possession

of a firearm by a convicted felon (Count 6).          He was sentenced to

293 months of imprisonment, the top of his Sentencing Guidelines

range of 235-293 months.

          On appeal, we affirmed Hinson’s convictions, but vacated

and remanded for resentencing in light of United States v. Booker,

543 U.S. 220 (2005).     See United States v. Cardwell, 433 F.3d 378,

391-93 (4th Cir. 2005), cert. denied, 547 U.S. 1061 (2006).             On

remand, the district court heard arguments regarding the factors

listed in 18 U.S.C.A. § 3553 (West 2000 & Supp. 2007), understood

that the Sentencing Guidelines were advisory only, determined that

the recommendations in the original presentence report (“PSR”) were

correct, and again sentenced Hinson to 293 months of imprisonment.

          Hinson timely appeals, alleging that the district court

erroneously calculated his offense level at resentencing.                We

review a district court’s factual findings at sentencing for clear

error and its legal conclusions, including its interpretation and

application   of   the   Sentencing     Guidelines,   de   novo.    United




                                   - 2 -
States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006).                          We find no

reversible error in the calculation of Hinson’s sentence.

              We review a post-Booker sentence to determine whether the

sentence      is   within       the    statutorily      prescribed       range     and   is

reasonable.        United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                          In a post-Booker

sentencing,        a    court    must    calculate       the    advisory     Sentencing

Guidelines range and then consider whether that range serves the

factors set forth in § 3553(a) and, if not, select a sentence that

does serve those factors.               United States v. Green, 436 F.3d 449,

456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                           A sentence

within a properly-calculated advisory Sentencing Guidelines range

is presumptively reasonable.                  United States v. Johnson, 445 F.3d

339, 341-44 (4th Cir. 2006).                    A defendant can only rebut the

presumption of reasonableness by demonstrating that the sentence is

unreasonable when measured against the § 3553(a) factors.                          United

States   v.    Montes-Pineda,           445    F.3d   375,     379   (4th   Cir.   2006),

petition for cert. filed, __ U.S.L.W. __ (U.S. July 21, 2006) (No.

06-5439).          We    find    the     district      court’s       sentence    was     not

unreasonable and Hinson has failed to rebut the presumption of

correctness.           The Supreme Court has recently held that such an

appellate presumption is permitted.                   Rita v. United States, 127 S.

Ct. 2456, 2462-67 (2007).




                                              - 3 -
          Accordingly, we affirm Hinson’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -